Citation Nr: 1232938	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-04 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for dyshidrotic eczema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office, which denied, amongst other issues, dyshidrotic eczema.  

In September 2009, the Veteran testified at a Travel Board hearing before the Undersigned Veterans Law Judge (VLJ) in September 2009.  A transcript of the hearing is of record and associated with the claim folder.  

In an August 2010 decision, the Board denied entitlement to service connection for dyshidrotic eczema, entitlement to specially adapted housing, and entitlement to special home adaptation grant.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  No reference was made to the Board's denial of service connection for scabies nor its determination that the Veteran had failed to provide new and material evidence to reopen the claim for service connection for hypertension.

In a February 2012 Memorandum Decision, the Court affirmed the denial of entitlement to specially adapted housing and special home adaptation grant.  The Court vacated the August 2010 Board decision as to entitlement to service connection for dyshidrotic eczema, remanding the matter to the Board for readjudication.  


FINDING OF FACT

The Veteran's dyshidrotic eczema had its onset in service or is otherwise etiologically related to skin problems presented during his active service.  


CONCLUSION OF LAW
Dyshidrotic eczema was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment evidence shows that the Veteran was treated for fungus on the neck and waist, athlete's foot, and jock rash in May 1966.  The impression was tinea.  He was treated with shampoo and Vioform ointment.  In April 1967, he was seen again for a rash on the stomach and neck.  Examination showed scaly pruritic rash on the right flank, groin, left ear, and scalp.  The impression was questionable scabies on fungal infection.  He was treated with grusiofulnim, Desenex, and Kewell cream.  He was told to return to the clinic in 10 days.  He was discharged from service in December 1967, by physical disability which was the result of a left leg amputation, lower level, permitting a prosthesis.  No evidence of a skin condition was noted on the Physical Evaluation Board.  
 
After service, the first evidence of a skin condition was in August 2007, when the Veteran was seen in the VA outpatient treatment clinic for a lesion on the back that he stated he would like removed.  The lesion was removed later that month.  

In January 2009, the Veteran underwent a VA examination.  The Veteran reported a history of "blisters" of the hand and right foot that "comes and goes" since active duty.  He reported that he never had it treated before until approximately 8 months prior to the examination.  He stated that the blisters were intermittent and that the blisters itched.  He had been treated with a topical corticosteroid.  There was mild dryness and peeling of the skin of the distal sides of the fingers.  There was no nail involvement.  The diagnoses were that the Veteran had scabies, superimposed on fungal infection in service, which resolved without evidence of residuals and dyshidrotic eczema, bilateral hands, which was not due to his scabies in service.  

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned.  He testified that he had a skin condition in service that became more noticeable as he came out of service and moved to Florida.  He stated that the condition first started at the end of his active service, but he was hospitalized for a gunshot wound of the left leg, and amputation of that leg.  He testified that he wanted to get out of the hospital, so nobody paid any attention to the skin condition.  He also testified that that he did not get the skin condition treated for a long time and went in excess of 47 years prior to receiving treatment.  He stated that he had been diagnosed with eczema.  While his physician did not specifically attribute his eczema to service, the Veteran stated that the physician knew he had the condition since that time.  He also testified that prior to his recent treatment for eczema, he self treated the condition.  He said that he did not go for treatment during flare ups of his skin condition because the closest VA health care provider was more than 100 miles away from his home.  

In sum, the evidence of record reveals that the Veteran had questionable scabies superimposed on a fungal infection in service.  He was treated on two occasions for the condition.  Upon his release from service in 1967 for a medical disability related to the amputation of he left lower leg, no mention of a skin condition of any kind was made.   During the January 2009 VA examination, the examiner stated that the Veteran had eczema of the bilateral hands, which was recent in nature.  The examiner stated that this eczema condition was not related to the scabies superimposed on a fungal condition that the Veteran had in service, and which apparently resolved without residual disability.  Based on the medical evidence of record, the Veteran had two different skin conditions; scabies which was superimposed upon a fungal condition, which resolved without residual disability in service; and a present condition of eczema of the bilateral hands, which the examiner stated was not due to or caused by the condition in service.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1991).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In its August 2010 decision, the Board found that the Veteran was competent to recall having problems with his skin in service but that he lacked the competency to diagnose those skin problems as being dyshidrotic eczema.  The Court disagreed.  The Veteran provides a history of having itchy blisters in service and since that time.  Citing the Merck Manual, the Court determined that the Veteran was competent to diagnose dyshidrotic eczema because it is a skin disorder that is characterized by observable symptoms of itchy blisters, which thereby made the Veteran's assertion of continuity of symptomatology to also be competent.  Put another way, the Court has determined that the Veteran has presented competent evidence of having dyshidrotic eczema in service and since that time.  

The Board must now determine whether the history of the Veteran's eczema is considered credible.  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

There is a 40 plus year gap between discharge and when post-service treatment records first reflect complaints and treatment for dyshidrotic eczema.  Such cannot be the sole factor for determining credibility.  Further, in February 2012 Memorandum Decision, the Court held that the Board's finding that the Veteran's 40 year delay in filing a claim for service connection did not necessarily weigh against his credibility.  Indeed, the Board certainly finds it credible that the Veteran would choose to self-treat a relatively benign rash when confronted with having to drive over 100 miles to receive professional treatment.  The fact that the Veteran's personal testimony was presented in a fashioned and rehearsed manner does cause the Board concern.  He did not portray himself in a truthful way.  Nevertheless, in resolving all doubt in his favor, the Board ultimately finds the Veteran's report of experiencing dyshidrotic eczema since service to be credible.  

The Board recognizes that the January 2009 VA examination report indicates, in pertinent part, that it is less likely as not that the Veteran's dyshidrotic eczema is caused by or due to the skin condition evaluated in service.  The examiner's rationale for this finding is that the Veteran's records were silent for complaints, evaluations, or treatment for dyshidrotic eczema while in service or in close proximity to service.  However, she failed to address the Veteran's report of experiencing a chronic rash (dyshidrotic eczema) since service, which the Court held that he was competent to report.  Indeed, her opinion was focused on whether the Veteran's dyshidrotic eczema was caused by or due to his fungus that was diagnosed in service, not whether the eczema, in and of itself, had its onset in service.  It is clear from the record and this examiner's own findings, that the Veteran has had two separate and distinct skin conditions, and although one is not the cause of or due to the other, this does not indicate that the other (eczema), did not have its onset in service.  

Thus, while the Veteran's dyshidrotic eczema was not treated by medical personnel until many years after service, the Board finds that the Veteran's lay testimony as to the onset of his eczema is both competent and credible.  Therefore, since any issue of reasonable doubt must be resolved in the Veteran's favor, service connection for dyshidrotic eczema, is warranted.   


ORDER

Service connection dyshidrotic eczema is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


